DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 and 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 08/04/2020 are deemed acceptable for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A traffic estimator configured to”, “A health monitor configured to” in claims 22-27.  Examiner interprets the structure of these limitations as “one or more processors 431” from [0042] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claim(s) 1-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-16, and 22-27 is/are directed to an apparatus. Claims 17-21 is/are directed to a method (i.e., a process). Therefore, claim(s) 1-27 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 1. A non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, cause the computing system to perform actions for verifying operability of an automatic dependent surveillance-broadcast (ADS-B) receiver, the actions comprising:
	receiving, by the computing system, ADS-B data obtained by the ADS-B receiver included in a first unmanned aerial vehicle (UAV), the ADS-B data representative of ADS-B messages broadcast by traffic within a reception range of the ADS-B receiver during a first period of time;
	estimating, by the computing system, a traffic environment for a service area spanning, at least in part, a first operating area of the first UAV during the first period of time, wherein the traffic environment is estimated based, at least in part, on the ADS-B data obtained by the first UAV and additional traffic data different from the ADS-B data;
	determining, by the computing system, an expected observed traffic of the first UAV during the first period of time based on the estimated traffic environment; and
	verifying, by the computing system, operability of the ADS-B receiver of the first UAV based on a comparison between the expected observed traffic of the first UAV and the traffic associated with the ADS-B data received by the ADS-B receiver of the first UAV.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the context of this claim encompasses a person estimating traffic based on ADS-B and other data and determining if the ADS-B receiver is operable based on comparison of expected estimated traffic and the ADS-B data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving, by the computing system, ADS-B data obtained by the ADS-B receiver included in a first unmanned aerial vehicle (UAV), the ADS-B data representative of ADS-B messages broadcast by traffic within a reception range of the ADS-B receiver during a first period of time” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “the computing system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computer. The computing is recited at a high level of generality and merely automates the mental process. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “the computing system” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving, by the computing system, ADS-B data obtained by the ADS-B receiver included in a first unmanned aerial vehicle (UAV), the ADS-B data representative of ADS-B messages broadcast by traffic within a reception range of the ADS-B receiver during a first period of time” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of  “receiving, by the computing system, ADS-B data obtained by the ADS-B receiver included in a first unmanned aerial vehicle (UAV), the ADS-B data representative of ADS-B messages broadcast by traffic within a reception range of the ADS-B receiver during a first period of time are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim(s) is/are not patent eligible. 

	Claim 17 is the method of performing claim 1 and rejected for the same reasons. 
	Claim 22 is a system of performing claim 1. The traffic estimator and ADS-B health monitor are additional elements and understood as the computing system of claim 1,  Therefore rejected for the same reasons.

	Dependent claim 7 recites combining each of the different tracks of the observed traffic into a singular estimate of the traffic environment, which is understood as a mental process. A person based on each track segment could estimate the entire traffic. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 11 recites identifying one or more aircraft, included in the estimated traffic environment, within the reception range of the ADS-B receiver of the first UAV at one or more instances of time within the first period of time based, at least in part, on a flight path of the first UAV during the first period of time, which is understood as a mental process. A person based on a flight path and range around the receiver could decide if the UAV should be identified. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 15 recites identifying, by the computing system, a first aircraft expected to be observed by the first UAV at a first time instance based on the estimated traffic environment; and flagging the ADS-B receiver of the first UAV as subnominal when the ADS-B data does not include an ADS-B message corresponding to the first aircraft at the first time instance; and determining an action to be taken to address the ADS-B receiver of the first UAV being subnominal, which is understood as a mental process. A person identify a closest aircraft and determine the receiver is subnomimal if no message was received from that aircraft, and further determine a course of action, such as ignoring ADS-B data. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.
	Dependent claim 16 recites comparing the estimated traffic environment to third party aggregated ADS-B data to verify accuracy of the estimated traffic environment, which is understood as a mental process. A person compare the data from the data sources. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	
	Dependent claim(s) 2-6, 8-10, 12-14, 18-21 and 23-27 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as it merely further specifies the data collected or manipulated. Therefore, dependent claims 6, 8, 9 , 11-16 and 19-20 are not patent eligible under the same rationale as provided for in the rejection of claim 18. 
	Therefore, claim(s) 1-27 is/are ineligible under 35 USC §101.

Examiner suggests adding a practical application to the claims. Such a practical application could be amending the last limitation of claim 15, for example “determining an action to be taken to address the ADS-B receiver of the first UAV being subnominal; and performing the determined action” or “determining an action to be taken to address the ADS-B receiver of the first UAV being subnominal, wherein the determined action is performed”.

Allowable Subject Matter
The claims are rejected under U.S.C. §101, however the subject matter is distinguished from the prior art. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record EP 2894623 A1 teaches matching flight data from different data sources. 
US 9964951 B1 teaches comparing ground truth and velocity against GPS data to determine failure of a GPS receiver.
US 20160054451 A1 teaches comparing an altitude pressure signal with a GPS signal to determine failure of a GPS receiver.
It is also commonly known to use an ADS-B out signal, and detecting the sent signal with the receiver to detect failure.
However the prior art alone nor in combination teaches each and  every claimed limitation, specifically, estimating the traffic using non-ADS-B data to determine an expected observed traffic and “verifying, by the computing system, operability of the ADS-B receiver of the first UAV based on a comparison between the expected observed traffic of the first UAV and the traffic associated with the ADS-B data received by the ADS-B receiver of the first UAV”. Therefore the subject matter is distinguished from the prior art.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/               Examiner, Art Unit 3668